BEAUCHAMP, Judge.
Appellant was. convicted of a statutory offense and given a life imprisonment as the penalty, the victim being his daughter who was under fifteen years of age.
There are no bills of exception in the record and no brief filed in behalf of appellant. It does not appear upon what question a reversal is sought. No evidence was introduced in behalf of appellant and there is no denial of the testimony given by the daughter against her father. Although it is very unsatisfactory, it is sufficient upon which a jury may return their verdict, and no question is presented for this court. Consequently, it is not within its power to disturb the verdict which the jury returned.
The judgment of the trial court is affirmed.